Exhibit 10.4
Stock Purchase Agreement


Parties:
Party A: Jinzhou Wonder Industry (Group) Co., Ltd (“Wonder Group”)
Party B: Wonder Auto Limited (“Wonder Ltd.”)


April 28, 2004 in Beijing


RECITALS:


WHEREAS, Jinzhou Halla Electrical Co.Ltd.( “Halla”) is a joint-venture
enterprise established in compliance with the Chinese laws;


WHEREAS, Wonder Group owns 61% of Halla’s stock at the execution of this
agreement.
 
WHEREAS, Wonder Ltd. is a British Virgin Islands corporation.


WHEREAS, Wonder Ltd. shall acquire all of the Halla’s stock owned by Wonder
Group in exchange for RMB 67,100,000.
 
 NOW, THEREFORE, the Parties intended to be legally bound, hereby agree as
follows.
 
1.  Definition:
 
Halla: Jinzhou Halla Electrical Co. Ltd.
 
Transfer Consideration: as defined in Section 3.2
 
2.  Basic Transaction:
 
2.1 Wonder Ltd. agrees to acquire from Wonder Group 61% of issued and
outstanding stock of Halla, including all the future interest derived from the
shares. The transferred shares shall be clear and free of any encumbrance or
restrictions on transfer.
 
2.2 Since Halla intends to complete its distribution of profits, which are
realized in the duration of year 2002 and from January to July of 2003, to its
shareholders, the transaction does not affect any rights and benefits on the
part of the shareholders resulting from the aforementioned distribution.
 
2.3 After the consummation of the transfer, Wonder Ltd. will own 60% of issued
and outstanding stock of Halla.
 
3.  Price and Payment Arrangement
 
 
1

--------------------------------------------------------------------------------

 
 
3.1 Both parties agree to determine the purchase price based on Halla’s net
asset at the date of July 31, 2003, which is estimated to be RMB1,687,000,000,
audited by an accounting firm.
 
3.2 The purchase price shall be RMB67,100,000, not including the undistributed
profits realized in the period defined in Article. 2.2.
 
3.3 Manners of Payment: payment shall be made by Party B’s parent company—
Empower Century Limited within 60 days after the closing.
 
4.  Conditions to Closing
 
4.1 Both parties agree that the transfer becomes effective at the closing date.
 

i.  
Both parties have full power and authority to execute and deliver this agreement
and to perform its obligations hereunder.

 

ii.  
The execution of the agreement and the transfer of the stock has been duly
authorized by all requisite corporation action of Party A.

 

iii.  
The execution of the agreement and the transfer of the stock has been duly
authorized by all requisite corporation action of Party B.

 

iv.  
The execution of the agreement and the transfer of the stock has been duly
authorized by board of directors of Party A and shareholders of Party A agree to
waive their right of first refusal regarding the transferred stock.

 

v.  
The transfer of the stock has been approved by the Jinzhou Bureau of
International Trade, and Halla is approved by the Bureau to conduct
international trade with foreign investors.

 
4.2 If the conditions set forth in Article 4.1 are not satisfied at the closing
date, Party B can terminate the contract with written notice delivered to Party
A.
 
4.3 If the agreement is terminated pursuant to Article 4.2, the parties agree as
follows:
 

i.  
All obligations and duties, except those regarding confidentiality, are
discharged upon the termination of the agreement.

 

ii.  
Both parties shall extend effort in good faith to restore the other party to the
original state before the closing.

 

iii.  
Each party shall bear its own cost incurred before the closing regarding this
transaction.

 
 
2

--------------------------------------------------------------------------------

 
 

iv.  
If the failure of the condition is caused by breach of contract on the part of
one party, the other party reserves all his rights to legal remedies.

 
5.  Closing
 
5.1 Both parties agree to duly fulfill all the obligations set forth in this
agreement.
 
5.2 If Party A breaches Article 5.1, Party B can at its options continue its
performance under the agreement and Party A shall compensate all the damages
suffered by Party A and caused by Party B’s breaches.
 
6.  Presentations and Warranties of Party A
 
6.1 All information furnished by Party A regarding this agreement is true and
accurate.
 
6.2 Party A shall compensate all the damages caused by its misrepresentation to
Party B.
 
6.3 Each warranty set forth herein is consistent with each other.
 
6.4 Any action or investigation in the course of due diligence on the part of
Party B shall not affect its right to legal remedies for the damages caused by
Party A’s misrepresentation, unless Party B executes release documents that are
authorized by Party B’s requisite corporation actions.
 
6.5 If Party A breaches any obligations under this agreement before the
execution of this agreement, Party B can terminate the agreement with written
notice.
 
6.6 Party A shall obtain all the required governmental or other consent and duly
conduct the relevant filings to relevant authorities.
 
7.  Warranties and Representations of Party B
 
7.1 Party B is duly formed and in good standing under the laws of British
Virginia Islands.
 
8.  Additional Warranties and Representations of Party A
 
8.1 Party A shall fulfill its obligations regarding the execution and
performance of the agreement and the underlying transaction is clear and free of
any encumbrance or obligations on the part of Party A owed to any third parties.
 
9.  Disclosure and Assistance of Party B’s due diligence.
 
10.  Force majeure
 
 
3

--------------------------------------------------------------------------------

 
 
If the failure to comply with the agreeement is caused by interventing force not
attrituble to any party, both parties can terminate the contract with written
notice delivered to the other party.
 
11.  Confidentiality
 
11.1 Both parties shall treat and hold as confidential all of the information in
connection with this agreement.
 
11.2 Both parties shall refrain from any public comments regarding this
transaction without the other party’s written consent.
 
11.3 All the obligations defined in this provision shall survive the closing
herein.
 
12.  Remidies for Breaches of This Agreeement
 
12.1 Any posponed actions or undertaking of remedial measures on the part of one
party after the breach on the part of the other party shall not affect the
non-breaching party’s right to any entitled legal remedies.
 
12.1 If any provision was determined as illegal, void or unenforceable pursuant
to regulations in any relevant jurisdiction, other provisions shall continue in
full force and effect.
 
13.  Tax Matters: Parties shall pay taxes resulted from this transaction, if
any, as required by the applicable law..
 
14.  Liabilities for Breaches of This Agreement
 
14.1 Breaching party shall be responsible for any loss or damages caused by its
breaches of this agreement.
 
15.  Termination and Modifications of the Agreement
 
15.1 Any change to this Agreement shall not be effietive without both partie’s
written consent.
 
15.2 This agreement may be terminated in the following situations:
 

i.  
With both parties’ written consent

 

ii.  
The agreement is void by govermental action or demand that is final and
conclusive.

 

iii.  
Any material breach not corrected by the breaching party within 30 days of the
written notice issued by the non-breaching party.

 
 
4

--------------------------------------------------------------------------------

 
 
15.3 If this agreement is terminated by the non-breaching party, in absence of
fraud or breaches set forth in Article 16.2 on the part of the non-breaching
party, all obligations on the part of the non-breaching party shall be hereby
released.
 
16.  Disbute Resolution
 
16.2 This Agreement is governed by laws of the People’s Republic of China. Any
laws or regulation enacted after the execution of this agreement shall not have
retroactive effects on this agreement.
 
16.3 Any dispute arisng from this agreement shall be first resolved by
negotiation between both parties. If the dispute is not resolved in 60 days
after the dispute is raised, either party can resort to the court sitting in the
jurisdiction where this agreement is executed.
 
 
Jinzhou Wonder Group.
 
/s/ Qingjie Zhao
 
Wonder limited
 
/s/ Meina Zhang
 
 
5

--------------------------------------------------------------------------------

 